Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                     DETAILED ACTION    
  
  	Claims 30-55 are allowed. 
 	Claims 1-29 have been canceled. 
       This action/allowance is in response to Applicant's remarks filed on 03/19/2021.



     				 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
 As of claim 30, Majmundar et al.  (2019/0357196) discloses  in para [0026] [0036] the radio access network (RAN) can have a functional split, where some of the functions are performed at Central Unit (CU), and other functions performed at a Distributed Unit (DU), para  [0017] [0044] a split bearer associated with a group of network paths of the radio access network. [0034] the number of network paths of the split bearer. 
Other reference on the record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “transmit control signaling to each of one or more of the RAN distributed units indicating whether or not the RAN distributed unit is responsible for activating duplication of the traffic of the radio bearer over the multiple paths” with the claimed invention as a whole.
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/FAHMIDA S CHOWDHURY/ Examiner, Art Unit 2471